              Case 1:20-cv-00732-JPB Document 21 Filed 07/01/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

TOM MCLEOD SOFTWARE                      )
CORPORATION,                             )
                                         )
         Plaintiff,                      )
                                         )     CIVIL ACTION FILE
v.                                       )
                                         )     NO. 1:20-CV-00732-JPB
TEKNOWLOGI APPLIED                       )
INTELLIGENCE, LLC                        )
                                         )
         Defendant.                      )
                                         )

                    CERTIFICATE OF INTERESTED PERSONS
                   AND CORPORATE DISCLOSURE STATEMENT

         Pursuant to Federal Rule of Civil Procedure 7.1 and LR 3.3, Defendant

Teknowlogi Applied Intelligence, LLC (“Teknowlogi”) states the following:

         1.      The undersigned counsel of record for Defendant to this action

certifies that the following is a full and complete list of all parties in this action,

including any parent corporation and any publicly held corporation that owns 10%

or more of the stock of a party:

         Defendant: Teknowlogi Applied Intelligence, LLC

         Teknowlogi has no parent company.

         Plaintiff: Tom Mcleod Software Corporation


13545928 v1
              Case 1:20-cv-00732-JPB Document 21 Filed 07/01/20 Page 2 of 5




         Ownership unknown.

         2.      The undersigned further certifies that the following is a full and

complete list of all persons, associations, firms, partnerships, or corporations

having either a financial interest in or other interest which could be substantially

affected by the outcome of this particular case:

         Teknowlogi Applied Intelligence, LLC

         Tom McLeod Software Corporation

         3.      The undersigned further certifies that the following is a full and

complete list of all persons serving as attorneys for the parties in this proceeding:

         Attorneys for Defendant:

         Morris, Manning & Martin LLP - Stephen Vaughn and Lauren C. Dugas

         Attorney(s) for Plaintiff:

         Powell IP Law, LLC - Michael J. Powell




                                              5
13545928 v1
              Case 1:20-cv-00732-JPB Document 21 Filed 07/01/20 Page 3 of 5




Dated: July 1, 2020.                       MORRIS, MANNING & MARTIN, LLP

                                           By: /s/ Stephen M. Vaughn
                                           Stephen M. Vaughn
                                           svaughn@mmmlaw.com
                                           Georgia Bar No. 219482
                                           Lauren C. Dugas
                                           ldugas@mmmlaw.com
                                           Georgia Bar No. 554287
                                           1600 Atlanta Financial Center
                                           3343 Peachtree Road, N.E.
                                           Atlanta, Georgia 30326
                                           Telephone: 404-233-7000
                                           Facsimile: 404-365-9532

                                           Counsel for Defendant Teknowlogi Applied
                                           Intelligence, LLC




                                            5
13545928 v1
              Case 1:20-cv-00732-JPB Document 21 Filed 07/01/20 Page 4 of 5




                          CERTIFICATE OF COMPLIANCE

         Pursuant to LR 7.1D, the undersigned certifies that the foregoing has been

prepared in 14 point Times New Roman font, one of the four fonts and points

approved by the Court in LR 5.1C.

         This 1st day of July, 2020.

                                         /s/ Stephen M. Vaughn
                                         Stephen M. Vaughn
                                         Georgia Bar No. 219482




                                            5
13545928 v1
              Case 1:20-cv-00732-JPB Document 21 Filed 07/01/20 Page 5 of 5




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

TOM MCLEOD SOFTWARE                       )
CORPORATION,                              )
                                          )
         Plaintiff,                       )
                                          )       CIVIL ACTION FILE
v.                                        )
                                          )       NO. 1:20-CV-00732-JPB
TEKNOWLOGI APPLIED                        )
INTELLIGENCE, LLC                         )
                                          )
         Defendant.                       )
                                          )

                             CERTIFICATE OF SERVICE
         I hereby certify that I have on this 1st day of July, 2020, filed electronically

served a true copy of CERTIFICATE OF INTERESTED PERSONS AND

CORPORATE DISCLOSURE STATEMENT via e-mail addressed to the

following:

                                    Michael J. Powell
                                   Powell IP Law, LLC
                              10 Glenlake Parkway, Suite 130
                                  Atlanta, Georgia 30328
                                 mjp@navigatingip.com

                                                  /s/ Stephen M. Vaughn
                                                  Stephen M. Vaughn




                                              5
13545928 v1
